Exhibit 10.5

 

SHAREHOLDERS AGREEMENT

 

SHAREHOLDERS AGREEMENT, dated as of September 23, 2002 by and between Columbus
Bank and Trust Company, a state chartered bank organized under the laws of the
State of Georgia (“CB&T”), and CompuCredit Corporation, a Georgia corporation
(“CompuCredit”) (CB&T and CompuCredit sometimes hereinafter collectively
referred to as the “Shareholders” or individually as a “Shareholder”).

 

PREAMBLE

 

WHEREAS, CompuCredit and CB&T are entering into an Amendment to Affinity Card
Agreement, dated as of September 23, 2002 (the “Amendment”); and

 

WHEREAS, in order to secure its obligations under the the Affinity Card
Agreement, as amended, CompuCredit has pledged 49% of the shares of common stock
of each of CompuCredit Funding Corp. and CompuCredit Funding Corp. II (each, a
“Company” and together, the “Companies”) set forth in Schedule A to the Pledge
and Security Agreement, dated as of September 23, 2002, between CompuCredit and
CB&T (the “Pledge and Security Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

ELECTION OF DIRECTORS

 


1.1.                              ELECTION OF DIRECTORS.  SO LONG AS NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, COMPUCREDIT SHALL HAVE THE RIGHT
TO EXERCISE ALL VOTING, CONSENSUAL AND OTHER POWERS OF OWNERSHIP PERTAINING TO
THE COLLATERAL FOR ALL PURPOSES NOT INCONSISTENT WITH THE TERMS OF THIS
AGREEMENT AND THE PLEDGE AND SECURITY AGREEMENT.  DURING ANY PERIOD WHEN BOTH
(A) AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND (B) A COMPANY IS NOT
DISTRIBUTING AS DIVIDENDS TO HOLDERS OF ITS COMMON STOCK AMOUNTS THAT CB&T
REASONABLY DETERMINES TO BE APPROPRIATE, COMPUCREDIT HEREBY COVENANTS AND AGREES
TO VOTE ALL SHARES OF CAPITAL STOCK OF SUCH COMPANY PRESENTLY OWNED OR HEREAFTER
ACQUIRED BY THEM (WHETHER OWNED OF RECORD OR OVER WHICH ANY PERSON EXERCISES
VOTING CONTROL), AT ANY TIME AT WHICH STOCKHOLDERS OF THE COMPANY WILL HAVE THE
RIGHT TO OR WILL VOTE FOR OR RENDER CONSENT IN WRITING REGARDING THE ELECTION OR
REMOVAL OF DIRECTORS OF THE COMPANY, OR AN INCREASE OR DECREASE IN THE NUMBER OF
DIRECTORS IN FAVOR OF AND IN ORDER TO ELECT AS DIRECTORS OF SUCH COMPANY SUCH
PERSONS AS SHALL BE DESIGNATED BY CB&T.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II

 

MISCELLANEOUS

 

2.1.                              Transfer of Stock.  CompuCredit agrees not to
transfer any of the shares of capital stock of the Companies unless the
transferee (including transferees obtaining such shares in connection with a
Permitted Transfer, as hereinafter defined) agrees in writing to be bound by the
terms and conditions of this Agreement and executes a counterpart of this
Agreement, and unless CompuCredit has complied with applicable law in connection
with such transfer.

 


2.2.                              DURATION OF AGREEMENT.  THE RIGHTS AND
OBLIGATIONS OF EACH PARTY UNDER THIS AGREEMENT SHALL TERMINATE UPON THE
TERMINATION OF THE PLEDGE AND SECURITY AGREEMENT.

 


2.3.                              SEVERABILITY; GOVERNING LAW.  IF ANY
PROVISIONS OF THIS AGREEMENT SHALL BE DETERMINED TO BE ILLEGAL OR UNENFORCEABLE
BY ANY COURT OF LAW, THE REMAINING PROVISIONS SHALL BE SEVERABLE AND ENFORCEABLE
IN ACCORDANCE WITH THEIR TERMS.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 


2.4.                              COSTS OF ENFORCEMENT.  IF ANY ACTION AT LAW OR
IN EQUITY IS NECESSARY TO ENFORCE OR INTERPRET THE TERMS OF THIS AGREEMENT, THE
PREVAILING PARTY SHALL BE ENTITLED TO REASONABLE ATTORNEYS’ FEES, COSTS AND
NECESSARY DISBURSEMENTS IN ADDITION TO ANY OTHER RELIEF TO WHICH SUCH PARTY MAY
BE ENTITLED.

 


2.5.                              BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNEES, LEGAL REPRESENTATIVES AND HEIRS.  NOTHING IN
THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER
THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS,
REMEDIES, OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.

 


2.6.                              MODIFICATION OR AMENDMENT.  NEITHER THIS
AGREEMENT NOR ANY PROVISIONS HEREOF CAN BE MODIFIED, AMENDED, CHANGED,
DISCHARGED OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING, SIGNED BY EACH OF
THE SHAREHOLDERS.

 


2.7.                              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


2.8.                              NOTICES.  ALL NOTICES TO BE GIVEN OR OTHERWISE
MADE TO ANY PARTY TO THIS AGREEMENT SHALL BE DEEMED TO BE SUFFICIENT IF
CONTAINED IN A WRITTEN INSTRUMENT, DELIVERED BY HAND IN PERSON, OR BY EXPRESS
OVERNIGHT COURIER SERVICE, OR BY ELECTRONIC FACSIMILE TRANSMISSION (WITH A COPY
SENT BY FIRST CLASS MAIL, POSTAGE PREPAID), OR BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO SUCH PARTY AT THE
ADDRESS SET FORTH HEREIN OR AT SUCH OTHER ADDRESS AS MAY HEREAFTER BE DESIGNATED
IN WRITING BY THE ADDRESSEE TO THE ADDRESSOR LISTING ALL PARTIES.

 

All such notices shall be effective and deemed duly given when received or when
attempted delivery is refused.

 

2

--------------------------------------------------------------------------------


 


2.9.                              DEFINITIONS.  CAPITALIZED TERMS NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANING ASCRIBED THERETO IN THE PLEDGE AND
SECURITY AGREEMENT.


 


2.10.                        NO OTHER AGREEMENTS.  EACH PARTY REPRESENTS THAT HE
HAS NOT GRANTED AND IS NOT A PARTY TO ANY PROXY, VOTING TRUST OR OTHER AGREEMENT
WHICH IS INCONSISTENT WITH OR CONFLICTS WITH THE PROVISIONS OF THIS AGREEMENT,
AND NO PARTY SHALL GRANT ANY PROXY OR BECOME PARTY TO ANY VOTING TRUST OR OTHER
AGREEMENT WHICH IS INCONSISTENT WITH OR CONFLICTS WITH THE PROVISIONS OF THIS
AGREEMENT.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this agreement in
counterparts as of the date first above specified.

 

 

COMPUCREDIT CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

COLUMBUS BANK AND TRUST COMPANY

 

 

 

By:

 

 

 

Name:

 

Title:

 

4

--------------------------------------------------------------------------------